 



Exhibit 10.14

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

     This Amended and Restated Employment Agreement (this “Agreement”) is
entered into as of April 15, 2005 among Tarpon Industries, Inc., a Michigan
corporation (“Tarpon”), Eugene Welding Co., a Michigan corporation and a
wholly-owned subsidiary of Tarpon (“EWCO”), and Steelbank Tubular, Inc., a
corporation amalgamated under the province of New Brunswick and a wholly-owned
subsidiary of Tarpon (together with Tarpon and EWCO, the “Companies”), and J.
Peter Farquhar (“Employee”).

     In consideration of the mutual covenants contained in this Agreement, the
Companies and Employee agree as follows:

     1. Employment.

     During the term of this Agreement (as defined in Sections 2 and 4), the
Companies shall employ Employee, and Employee hereby accepts such employment by
the Companies, in accordance with the terms and conditions set forth in this
Agreement.

          (a) Position and Duties. Employee shall serve as Chief Executive
Officer and Secretary of the Companies or in such other position with the
Companies, as the Boards of Directors of the Companies shall, from time to time,
specify. Employee shall perform all duties, services and responsibilities and
have such authority and powers for, and on behalf of, the Companies as are
customary and appropriate for such position designated by the Board and as are
established from time to time by, or in accordance with procedures established
by, the Companies’ Boards of Directors.

          (b) Performance. Employee shall perform the duties called for under
this Agreement to the best of his ability and shall devote all of his business
time, energies, efforts and skill to such duties during the term of his
employment and shall not accept employment with any other employer or business
or engage in any other business of any nature whatsoever, in any capacity
whatsoever, unless approved in writing in advance by the Boards of Directors of
the Companies.

     2. Term.

     The term of Employee’s employment under this Agreement shall begin on the
date of this Agreement and shall continue until January 13, 2007, at which time
it shall expire, unless terminated earlier pursuant to Section 4. Upon
expiration of this Agreement, this Agreement shall automatically renew for a
one-year period on the same terms and conditions, unless either party shall
provide the other party with at least 180 days written notice of a desire not to
renew this Agreement.

 



--------------------------------------------------------------------------------



 



     3. Compensation, Expenses and Benefits.

          As full compensation for Employee’s performance of his duties pursuant
to this Agreement, the Companies shall pay Employee during the term of this
Agreement, and Employee shall accept as full payment for such performance, the
following aggregate amounts and benefits:

          (a) Salary. As salary for Employee’s services to be rendered under
this Agreement, the Companies shall pay Employee an aggregate annual salary of
$250,000. Such salary shall be payable semi-monthly in arrears, or at such other
interval, not less frequent than monthly, as the Companies shall designate.

          (b) Business Expenses. The Companies shall pay or reimburse Employee
for all reasonable, ordinary and necessary travel, entertainment, meals,
lodging, and other out-of-pocket expenses incurred by Employee in connection
with the Companies’ businesses, for which Employee submits appropriate receipts
and which are consistent with the Companies’ policies or have been authorized by
the Companies’ Boards of Directors.

          (c) Options. Tarpon has granted Employee an option to purchase 50,000
common shares, which were issued pursuant to the Tarpon’s Stock Option Plan
(“Option Shares”), subject to vesting restrictions determined by the Board of
Directors.

          (d) Benefits. Employee shall be eligible to participate in all fringe
benefits, currently including major medical and dental insurance, a 401(k) plan
and other employee benefit plans, applicable to other similar employees of the
Companies, when and if adopted and made available during the term of this
Agreement to employees with similar periods of service, subject to any
eligibility or other requirements for participating in such fringe benefits and
to the actual existence of the respective plans.

          (e) Indemnification; Directors and Officers Insurance. The Companies
shall, to the fullest extent authorized or permitted by the Michigan Business
Corporation Act, defend, indemnify and hold Employee, his heirs, executors,
administrators and other legal representatives, harmless from and against any
and all claims, suits, debts, causes of action, proceedings or other actions, at
law or in equity, including costs and reasonable attorney fees which any person
or entity may have had, now has or may in the future have with respect to
Employee’s service to the Companies as an officer, director, employee or agent
thereof. This provision shall survive the termination of this Agreement. In
addition, the Companies will use their best efforts to maintain appropriate
insurance for its directors and officers, which provides coverage of not less
than $5,000,000.

          (f) Future Events. The Companies and Employee hereby acknowledge and
agree that the parties may from time-to-time review the terms and conditions
contained in this Agreement and engage in discussions regarding possible
amendments to this Agreement; provided, however, no party hereto shall be
obligated to amend this Agreement at any time.

          (g) Bonus. Employee will be eligible to participate in any bonus plan
established by the Compensation Committee of the Boards of Directors that is
applicable to the Company’s executive officers, and may receive up to 50% of his
salary as additional compensation under the bonus plan.

-2-



--------------------------------------------------------------------------------



 



          (h) Club Membership. In the event that that the Companies consummate a
transaction in which they directly, or through their wholly-owned subsidiaries,
acquire 100% of the outstanding common stock or substantially all of the assets
of a company (a “Transaction”), the Companies shall, subsequent to such
Transaction and for the remainder of the term of this Agreement, pay Employee’s
(i) one-time membership initiation fee at Olympia Field Golf Club, not to exceed
$40,000, and (ii) related annual dues and monthly membership fees, provided that
such dues and fees do not to exceed $10,000 per year.

          (i) Vacation. Employee shall be entitled to four weeks of paid
vacation time in accordance with the Companies’ current vacation policies.

          (j) Automobile. The Companies shall provide Employee with an
automobile allowance of an aggregate of $750 a month.

     4. Termination

          (a) Death. Employee’s employment under this Agreement shall terminate
immediately upon Employee’s death.

          (b) Disability. Employee’s employment under this Agreement shall
terminate, at any of the Company’s option, immediately upon notice to Employee
given after Employee’s “total disability,” but no earlier than the later of
(i) the day after 6 consecutive months during which Employee suffers from a
“total disability”, and (ii) the day that Employee is eligible to begin
receiving disability benefits under the insurance policy or its equivalent.
“Total disability” shall mean Employee’s physical or mental condition entitling
him to disability benefits, after the passage of time, pursuant to the insurance
policy, assuming such condition continues, all, if permitted by such insurance
policy or its equivalent, as determined by a doctor chosen by the Companies and
a doctor chosen by Employee, and, if necessary, a doctor mutually chosen by such
doctors. Employee shall continue to receive compensation pursuant to Section 3
during the period prior to termination of Employee’s employment pursuant to this
Section 4(b), if Employee’s employment is not otherwise terminated pursuant to
this Agreement, less any disability benefits Employee receives pursuant to the
insurance policy with respect to such period. There shall be no such deduction
for disability benefits received by Employee if Employee pays the premiums on
such disability insurance policy.

          (c) With Cause. Each of the Companies shall have the right, upon
written notice to Employee, to terminate Employee’s employment under this
Agreement for “Cause.” Such termination shall be effective immediately upon
Employee’s receipt of such written notice. “Cause” means (1) any material breach
by Employee of this Agreement, (2) any material breach by Employee of his
fiduciary duties to any of the Companies, (3) material failure to perform his
duties under this Agreement continuing for 30 days following written notice by
any of the Companies of such material failure which notice shall specify the act
or omission constituting such material failure, gross neglect, abuse of office
amounting to a breach of trust, fraud, any willful violation of any law, rule or
regulation (other than traffic violations and similar offenses), which violation
shall have a material adverse effect upon any of the Companies, or (4) any act
of theft or dishonesty by Employee.

-3-



--------------------------------------------------------------------------------



 



          (d) Without Cause. Each of the Companies and Employee shall each have
the right, upon written notice to the other, to terminate Employee’s employment
under this Agreement without cause. Such termination shall be effective 30 days
after such notice is deemed given pursuant to Section 15(a).

          (e) With Good Reason. The Employee shall have the right, upon written
notice to the Companies, to terminate his employment with the Companies under
this Agreement for Good Reason. Such termination shall be effective immediately
upon the Companies’ receipt of such written notice. “Good Reason” means (i) a
material change in Employee’s responsibilities or duties without his prior
written consent, or (ii) a material breach by the Companies of this Agreement.

     5. Effects of Expiration or Termination

          (a) If this Agreement expires or Employee’s employment under this
Agreement is terminated pursuant to Sections 4(a), (b) or (c), or if Employee
resigns pursuant to Section 4(d), or upon expiration of this Agreement, the
Companies’ obligations under this Agreement, including obligations under
Section 3, shall end except for the Companies’ joint and several obligation to:
(i) reimburse Employee (or his estate) for all out-of-pocket expenses incurred
and unpaid pursuant to Section 3(b) and other benefits actually due pursuant to
Sections 3(d), accrued and unpaid through the date of termination; (ii) pay to
Employee (or his estate) any salary compensation, pursuant to Section 3(a),
actually earned, accrued and unpaid through the date of termination and
(iii) indemnify employee as provided under Section 3(e).

          (b) Except as otherwise provided in Section 5(b)(i), if Employee’s
employment under this Agreement is terminated by any of the Companies pursuant
to Section 4(d) or by Employee pursuant to Section 4(e), in addition to its
obligations under Section 5(a), the Companies, jointly and severally, shall be
obligated to pay to Employee an amount equal to the aggregate annual
compensation described in Sections 3(a), (h) and (j) (“General Severance
Payment”). Such General Severance Payment shall be payable in equal installments
over a period of 12 months beginning on the effective date of such termination.
During such 12 month period, Employee shall continue his medical and dental
benefits set forth in Section 3(d) and the Companies shall pay the premiums
related thereto.

(i) Notwithstanding the foregoing, in the event that Employee is terminated
pursuant to Section 4(d) within 6 months after a Change of Control of Tarpon,
the Companies, jointly and severally, shall be obligated to pay to Employee, in
lieu of the General Severance Payment, an amount equal to 2 times the aggregate
annual compensation described in Sections 3(a), (h) and (j) (“CIC Severance
Payment”). Such CIC Severance Payment shall be payable in equal installments
over a period of 24 months beginning on the effective date of such termination.
During such 24 month period, Employee shall continue his medical and dental
benefits set forth in Section 3(d) and the Companies shall pay the premiums
related thereto. For purposes of this Agreement, the term “Change in Control of
Tarpon” shall mean an event in which any person or entity has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Securities and Exchange
Act) of securities of

-4-



--------------------------------------------------------------------------------



 



Tarpon representing a majority of the then-outstanding securities entitled to
vote generally in the election of directors of Tarpon. Notwithstanding the
foregoing, the passive investment in a majority of the then-outstanding
securities of Tarpon by one or more mutual funds shall not constitute a Change
in Control of Tarpon.

     (c) Termination of Employee’s employment under this Agreement shall not
affect any party’s rights and obligations under Sections 3 (subject to the
limitations set forth in Sections 5(a) and (b)), 5, 7, 8, 9, 10 and 11, such
rights and obligations shall continue and survive the termination of Employee’s
employment and this Agreement, for any reason, notwithstanding any breach of
this Agreement by Employee or by any of the Companies.

     6. Conflicts of Interest.

     While employed by the Companies, Employee shall not, directly or
indirectly:

          (a) participate in any way in the benefits of transactions between the
Companies, its subsidiaries and their suppliers or customers, or have personal
financial transactions with any of the Companies’ or their subsidiaries’
suppliers or customers, including, without limitation, having a financial
interest in the Companies’ or its subsidiaries’ suppliers or customers, or
making loans to, or receiving loans from, the Companies’ or their subsidiaries’
suppliers or customers;

          (b) realize a personal gain or advantage from a transaction in which
the Companies or their subsidiaries have an interest or use information obtained
in connection with Employee’s employment with the Companies for Employee’s
personal advantage or gain; or

          (c) accept any offer to serve as an officer, director, partner,
consultant, agent or manager with, or to be employed in a sales or technical
capacity by, a person or entity which does business with the Companies or their
subsidiaries.

     7. Solicitation of Employees and Consultants.

     Upon expiration of this Agreement or termination of Employee’s employment
with the Companies under this Agreement, with or without cause, by either the
Companies or Employee, Employee shall not for a period of one year following the
date of such termination, directly or indirectly:

          (a) solicit or attempt to hire any person who is then employed by, or
is a consultant to, the Companies or their subsidiaries or who, to Employee’s
knowledge, was employed by, or was a consultant to, the Companies or their
subsidiaries at any time during the year before the termination of Employee’s
employment with the Companies under this Agreement; or

          (b) encourage any such person to terminate his or her employment or
consultation with the Companies or their subsidiaries.

     8. Covenant Not to Compete.

     During the term of Employee’s employment under this Agreement and for a
period of one year following expiration of this Agreement or the termination of
Employee’s employment with the

-5-



--------------------------------------------------------------------------------



 



Companies under this Agreement pursuant to Section 4, Employee shall not,
directly or indirectly, himself, or through or for an individual, person or
entity wherever located:

          (a) engage in any activities, perform any services in connection with
any products, or sell any products, which are reasonably likely to compete with
the activities or services performed by, or products sold by, the Companies or
their subsidiaries during the term of Employee’s employment under this
Agreement; or

          (b) be employed by, consult with, own any capital stock of, or have
any financial interest of any kind in, any individual, person or entity,
wherever located, which conducts a business in which any of the Companies or
their subsidiaries are engaged during the term of Employee’s employment under
this Agreement; provided, that Employee may own, for investment purposes only,
up to 3% of the stock of any such publicly traded company whose stock is either
listed on a national stock exchange or on The Nasdaq National Market (if
Employee is not otherwise affiliated with such business).

     9. Solicitation of Companies Customers.

     Upon expiration of this Agreement or termination of Employee’s employment
with the Companies under this Agreement, with or without cause, by either the
Companies or Employee, Employee shall not, directly or indirectly, at any time
within one year after the date of such termination, solicit any entity that, to
Employee’s knowledge, was a customer of the Companies or their subsidiaries
within the year before the date of such termination, to perform services or
supply products for such customer of a similar nature to those services
performed or products provided by the Companies or their subsidiaries to such
customer during the term of such employment under this Agreement.

     10. Return of Documents.

     Upon expiration of this Agreement or termination of Employee’s employment
with the Companies for any reason, all documents, procedural manuals, guides,
specifications, plans, drawings, designs and similar materials, diaries,
records, customer lists, notebooks, and similar repositories of or containing
confidential information, including all copies thereof, then in Employee’s
possession or control, whether prepared by Employee or others, shall be left
with, or forthwith returned by Employee to, the Companies.

     11. Companies’ Remedies.

     Employee acknowledges and agrees that the covenants and undertakings
contained in Sections 1(b), 6, 7, 8, 9 and 10 of this Agreement relate to
matters which are of a special, unique and extraordinary character and that a
violation of any of the terms of such Sections will cause irreparable injury to
the Companies, the amount of which will be difficult, if not impossible, to
estimate or determine and which cannot be adequately compensated. Therefore,
Employee agrees that the Companies, in addition to any other available remedies
under applicable law, shall be entitled, as a matter of course, to an
injunction, restraining order or other equitable relief from any court of
competent jurisdiction, restraining any violation or threatened violation of any
such terms by Employee and such other persons as the court shall order.

-6-



--------------------------------------------------------------------------------



 



     12. Employee’s Remedies.

          (a) Employee’s remedy against the Companies for breach of this
Agreement is the collection of any compensation due him as provided in Section 3
and such other remedies available to Employee under law or in equity.

          (b) Notwithstanding anything contained in this Agreement, the removal
of Employee as a director of Tarpon, with or without cause, shall not be deemed
to trigger any rights under this Agreement, including, but not limited to
Employee’s rights under Section 5.

     13. Assignment.

     The Companies shall not be required to make any payment under this
Agreement to any assignee or creditor of Employee, other than to Employee’s
legal representative or his estate on death or disability. Employee’s
obligations under this Agreement are personal and may not be assigned, delegated
or transferred in any manner and any attempt to do so shall be void. Employee,
or his legal representative, shall have no rights by way of anticipation or
otherwise to assign or otherwise dispose of any right of Employee under this
Agreement. The Companies may assign this Agreement without Employee’s consent to
any successor to the Companies’ business. This Agreement shall be binding upon,
and shall inure to the benefit of, the Companies, Employee and their permitted
successors and assigns.

     14. Companies’ Obligations Unfunded.

     Except for any benefits under any benefit plan of the Companies that are
required by law or by express agreement to be funded, it is understood that the
Companies’ obligations under this Agreement are not funded, and it is agreed
that the Companies shall not be required to set aside or escrow any monies in
advance of the due date of the payment of such monies to Employee.

     15. Notices.

          (a) To Employee. Any notice to be given under this Agreement by the
Companies to Employee shall be deemed to be given if delivered to Employee in
person or three business days after mailed to him by certified or registered
mail, postage prepaid, return receipt requested, to:

J. Peter Farquhar
21242 Georgetown Rd.
Frankfort, IL 60423

or at such other address as Employee shall have advised the Companies in
writing.

          (b) To the Companies. Any notice to be given by Employee to the
Companies shall be deemed to be given three business days after mailed by
certified or registered mail, postage prepaid, return receipt requested, to:

-7-



--------------------------------------------------------------------------------



 



Tarpon Industries, Inc./Eugene Welding Co./Steelbank Tubular, Inc.
2420 Wills St.
Marysville, MI 48040

With a copy to:

Patrick T. Duerr, Esq.
Honigman Miller Schwartz and Cohn LLP
2290 First National Building
660 Woodward Ave.
Detroit, Michigan 48226-3506

or at such other address as the Companies shall have advised Employee in
writing.

     16. Amendments.

     This Agreement shall not be amended, in whole or in part, except by an
agreement in writing signed by the Companies and Employee.

     17. Entire Agreement.

     This Agreement constitutes the entire agreement between the parties with
respect to the subject matter of this Agreement and all prior agreements or
understandings, oral or written, are merged in this Agreement and are of no
further force or effect. The parties acknowledge that they are not relying on
any representations, express or implied, oral or written, (relating to any
aspect of Employee’s current or future employment or otherwise), except for
those stated in this Agreement. Employee further acknowledges that his sole
rights and remedies with respect to any aspect of his employment or termination
of his employment are provided for in this Agreement.

     18. Captions.

     The captions of this Agreement are included for convenience only and shall
not affect the construction of any provision of this Agreement.

     19. Governing Law and Forum.

     This Agreement, its construction, and the determination of any rights,
duties or remedies of the parties arising out of or relating to this Agreement,
shall be governed by, and interpreted in accordance with, the laws of the state
of Michigan, except for any provisions of Michigan law which direct the
application of other states’ laws, and except that if any provision of this
Agreement would be illegal, void, invalid or unenforceable under such Michigan
laws, then the laws of such other jurisdiction which would render such
provisions valid and enforceable shall govern so far as is necessary to sustain
the validity and enforceability of the terms of this Agreement. Each party
consents to be subject to personal jurisdiction of the courts of Michigan, and
any lawsuit or other court action or proceeding relating to, or arising out of,
this Agreement or Employee’s employment with the Companies shall be instituted
only in the state or federal court of proper jurisdiction in the

-8-



--------------------------------------------------------------------------------



 



state of Michigan and those courts shall have exclusive jurisdiction over any
case or controversy arising out of or relating to this Agreement.

     20. Severability.

     All provisions, agreements, and covenants contained in this Agreement are
severable, and in the event any of them shall be held to be illegal, void or
invalid by any competent court or under any applicable law, such provision shall
be changed to the extent reasonably necessary to make the provision, as so
changed, legal, valid and binding. If any provision of this Agreement is held
illegal, void or invalid in its entirety, the remaining provisions of this
Agreement shall not in any way be affected or impaired, but shall remain binding
in accordance with their terms.

     21. No Waiver.

     No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the party against whom enforcement of the waiver is
sought. The waiver by either party of any breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.

     22. Consultation with Counsel.

     Employee acknowledges that he has been given the opportunity to consult
with his personal legal counsel concerning all aspects of this Agreement and the
Companies have urged Employee to so consult with such counsel.

     23. Conflicts.

     Employee represents and warrants that his execution, delivery and
performance of this Agreement will not (i) constitute a breach or violation of
any agreement or arrangement to which he is a party or by which the is bound;
(ii) constitute a violation of any order, judgment or decree to which he is a
party; or (iii) require the consent of any third party.

[remainder intentionally left blank]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Companies and Employee have duly executed this
Amended and Restated Employment Agreement as of the date and year first above
written.

             
 
  Tarpon Industries, Inc.
 
           

  By:   /s/ JAMES T. HOUSE
 
       
 
           
 
      Its:

           
 
           
 
           
 
           
 
  Eugene Welding Co.
 
           

  By:   /s/ JAMES T. HOUSE
 
       
 
           
 
      Its:

           
 
           
 
           
 
           
 
  Steelbank Tubular, Inc.
 
           

  By:   /s/ JAMES T. HOUSE
 
       
 
           
 
      Its:

           
 
           
 
           
 
           
 
  /s/ J. PETER FARQUHAR
 
   
 
  J. Peter Farquhar

-10-